Citation Nr: 1431074	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-42 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition).

2.  Entitlement to service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome. 

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO continued the denial of service connection for chronic pain, also claimed as a neck/shoulder condition; essentially determining that new and material evidence to reopen the claim had not been received.  The Veteran filed a notice of disagreement (NOD) in November 2008.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009. 

The record also reflects that, at this point, there is another claim appellate status.  In this regard, in a May 2011 rating decision, the RO denied service connection for depression.  Thereafter, in September 2011, the Veteran and his representative filed a timely and valid NOD with the denial of the claim.  Following a December 2012 Board Remand addressing this matter only, an SOC was issued in August 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.  

In June 2012, the Veteran testified with respect to the request to reopen during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In a December 2012 decision, the Board declined to reopen the claim of entitlement to service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition).  The Veteran appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision as to the issue noted above, and remanding the claim to the Board for further proceedings consistent with the joint motion.

Given the Board's favorable decision on the request to reopen (set forth below); the Board has also characterized the appeal as encompassing the underlying claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome, on the merits.  That matter, along with the claim for service connection for depression, are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A July 2014 review of those files does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  In a September 2001 decision, the Board denied service connection for postoperative residuals of C6-7 fusion for Klippel-Feil syndrome on the basis that new and material evidence to reopen the claim had not been received.   The Veteran did not request reconsideration of, or appeal, the Board's decision, and no other exception to finality applies.

3.  Since the September 2001 Board decision, new evidence has been presented which, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the previously denied claim for service connection at issue, or raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 2001 decision in which the Board denied service connection for postoperative residuals of Klippel-Feil syndrome with fusion at C6-7 is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  As evidence received since the Board's September 2001 denial is new and material, the criteria for reopening the previously denied claim for service connection are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the Board's favorable resolution of the request to reopen, all notification and development actions needed to fairly resolve this aspect of the appeal have been accomplished.  



II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the RO originally denied   service connection for a claimed neck disorder in a January 1986 rating decision.  The pertinent evidence of record at the time consisted of service treatment records indicating that the Veteran first complained of cervical pain in November 1974.  A consultation report in December 1974 established a diagnosis of Klippel-Feil syndrome involving C6-7, confirmed by X-ray showing incomplete segmentation of that cervical region.  In June 1975, he underwent a partial hemilaminectomy and foraminotomy at C6-7 on the left.  A follow-up report from August 1975 indicates the Veteran returned from convalescent leave with noted improvement.  Previous complaints of occipital headaches; sharp, knife-like scapular pains; and dysesthesia of the left fingers were gone.  The wound was considered well healed, and there was full range of motion. The report of separation examination also conducted in August 1975 revealed noted no defects or diagnoses.  Clinical evaluation of all systems was normal except for the notations of asymptomatic external hemorrhoids, the previously identified forearm tattoo, and a vertical, 1 1/2 inch scar at the midline posterior of the neck - the only reference to his Klippel-Feil syndrome at separation. 

In the1986 denial, the RO found that Klippel-Feil syndrome is a constitutional or developmental deformity, and that surgery during service was remedial in nature with good results obtained, such that there was no evidence of service aggravation.  The decision was not appealed.- 

In June 1998, the Veteran filed with VA a statement indicating that he wished to apply for service connection for chronic pain related to his neck and shoulder, which was construed as a request to reopen.  In May 1999, the RO received clinical notes of private facility treatment by Dr. R.L.G dated in October 1996 and April 1999 noting complaints of neck pain and decreased range of neck motion, with the Veteran reporting that the pain began 25 years prior to these dates of treatment.  In August 1999, RO issued a rating decision denying the claim to reopen because the veteran had not presented new and material evidence to reopen the claim for chronic neck pain. 

In May 1999, the Veteran filed to reopen the claim.  In an August 1999 rating action, the RO determined that new and material evidence had not been presented with which to reopen a claim for service connection for chronic neck pain.  That decision was appealed.  

In November 1999, the RO received private medical records from Drs. L.J.M. and T .P.  Dr. L.J.M. conducted a one-time neurological evaluation, on consultation, in September 1999, which led to a diagnostic impression of chronic cervical pain with secondary headaches post cervical laminectomy.  Dr. T.P. conducted a one-time neurological evaluation in October 1999, at which time he diagnosed neck pain and headaches status post discectomy.  During each examination, the Veteran reported a history of neck pain dating back to service.  In November 1999, the RO also received the Veteran's notice of disagreement, which included his opinion that his current neck pain was related to service. 

In July 2001, the Veteran, with the assistance of his representative, appeared and testified during a Board video-conference hearing at the Portland, Oregon RO, held by a former Board employee, who has since retired.  The Veteran and his representative maintained that the aforementioned evidence constituted new and material evidence.  Specifically, it was argued that the physician statements were new and material because they cited a 25-year history of neck pain, which would thus associate the disability with service. 2001 Transcript, p. 2.  When asked if any physician had ever related the neck disability to service, the Veteran stated that Dr. R.L.G. had done so. 

In September 2001, the  Board  recharacterized the claim as request to reopen the previously denied claim for service connection for post-operative residuals of Klippel-Feil syndrome with fusion at C6-7.  The Board declined to reopen the claim for service connection for post-operative residuals of Klippel-Feil syndrome with fusion at C6-7. 

In its decision, the Board explained that competent evidence which had been submitted since the January 1986 rating decision, and was not of record at the time of the last final disallowance of the claim, was merely cumulative of evidence of record or was not material as this evidence did not directly and substantially on the issue of in-service aggravation.  In this regard, it was explained that given the congenital or developmental nature of the Veteran's disability, probative evidence significant enough, either by itself or in connection with other evidence in the record, would need to show in-service aggravation of a pre-existing physical defect.   

The Veteran sought to reopen his claim in December 2007, the denial of which culminated in the instant appeal..  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran did not request reconsideration of, or appeal, the Board's decision, and no other exception to finality applies. Therefore, the September 2001 Board decision is final based on the evidence then of record, and is not subject to revision on the same factual basis.  Id.  

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For petitions to reopen filed on and after August 29, 2001, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the Board's September 2001 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Veteran seeks to reopen a claim for service connection for chronic pain of the neck and shoulders, specifically claimed as secondarily or etiologically related to Klippel-Feil syndrome which was diagnosed during service and for which the Veteran underwent post-operative C6-7 fusion during service.  It is also maintained that the condition is simply etiologically related to service-related trauma from duties such as driving and lifting in service. 

Klippel-Feil syndrome is defined as a "congenital fusion of cervical vertebrae resulting in a short, immobile neck."  Lauginiger v. Brown, 4 Vet. App. 214, 215 (1993); Blanchard v. Derwinski, 3 Vet. App. 301 (1992); see also Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  The Board observes that congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Given the circumstances of the case, the critical inquiry involves whether new evidence has been presented addressing the material matter of whether there is evidence of service-related aggravation of a congenital condition of the cervical spine resulting in current disability.  

In this regard, the Board finds that such evidence has been presented, consistent with a discussion of this matter in the JMR (p. 3).  Specifically, on  October 2008 VA examination of the joints, the diagnoses were status post cervical spine surgery with degenerative joint disease (DJD) and degenerative disc disease (DDD.  Accordingly, as this evidence relates to the material issue of establishing a current disability, it is both new and material.  In addition, in October 2008, the VA examiner opined that the aforementioned DJD and DDD were caused by or the result of active duty.  In this regard, surgery was clearly performed during service and to that extent; this opinion is new and material.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Essentially, the aforementioned new evidence added to the record pertains to material issues in this case, relating to the elements of current disability and nexus.  Specifically, the additional evidence summarized above and received since the September 2001 Board decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim for  service connection for PTSD.  See 38 U.S.C.A. § 5108. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been received to reopen the claim for service connection for service connection for postoperative residuals of C6-7 fusion for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition), to this limited extent,  the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

In conjunction with the reopened claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition,) the Board finds that further development is necessary.  

In this regard, having reopened the claim does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

Klippel-Feil syndrome is defined as a "congenital fusion of cervical vertebrae resulting in a short, immobile neck."  Lauginiger v. Brown, 4 Vet. App. 214, 215 (1993); Blanchard v. Derwinski, 3 Vet. App. 301 (1992); see also Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  Because Klippel-Feil syndrome is by definition, congenital in origin, the determination of this claim will depend on the application of VAOPGCPREC 82-90 (July 18, 1990).  Under this precedential opinion of VA's General Counsel, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin.  In such cases, service connection is warranted if the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  For congenital and developmental defects, if superimposed disease or injury occurs during service, service connection may indeed be warranted for the resultant disability.  Id.   

Disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Dorland's Illustrated Medical Dictionary. 385 (26th Ed. 1974).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.

To that end, the evidence currently of record is far from conclusive as to whether the Veteran's postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome are in any way etiologically related to his service.  The 2008 VA examiner did not address the pertinent question of whether the DDD and DJD that he mentioned only in conjunction with the surgery, both of which were not manifested until years after the Veteran's period of service and his surgery, were conditions indicative of service-related aggravation of a congenital condition of the cervical spine due to a superimposed disease or injury.  In this regard, the surgery itself is not considered, in and of itself, a superimposed disease or injury under VA regulations.  See 38 C.F.R. § 3.306(b)(1) (service connection is not warranted for the usual effects of an ameliorative procedure, unless the "disease or injury" was otherwise aggravated by service), (emphasis added).  Accordingly, the 2008 opinion VA examination report provides no basis to grant the claim, but indicates that additional development is warranted,.

Under these circumstances, the Board finds that further examination of the Veteran, to obtain the medical information needed to resolve this claim, is needed.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo an examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Portland, Oregon dated from February 1997 to August 2007, and from the VAMC in Roseburg, Oregon dated from November 1997 to May 2011.  Such records reflect continued treatment by VA; thus, it appears that more recent records at this facility likely exist that pertain to the Veteran's increased rating claim.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure a complete record is before the Board with respect to each of the claim remaining on appeal, the AOJ should obtain all outstanding, pertinent treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should provide notice of what is needed support the claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome, consistent with VAOPGCPREC 82-90 (discussed above). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The Board further notes that, specific to the claim for service connection for depression, the Veteran has requested a Board hearing to be held at the RO in Portland, Oregon.  In the alternative, he has advised that he would accept a video-conference hearing, if it could take place at the VAMC in Roseburg, Oregon.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings, a remand of this matter for the requested hearing is warranted. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the pending service connection claims for a neck/shoulder condition, and for depression.  The Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for depression and/or his neck/shoulder condition.  Specifically request that the Veteran provide himself, or provide appropriate authorization to obtain, any outstanding private medical records. 

In this letter, inform the Veteran that  service connection may be granted for diseases of congenital, developmental, or familial origin and that, in such cases, service connection is warranted if the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  He should further be informed that, for congenital and developmental defects, if superimposed disease or injury occurs during service, service connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Obtain all outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from the VAMC in Portland, Oregon dated from August 2007, forward; and from the VAMC in Roseburg, Oregon dated from May 2011, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination in connection with his claim for  service connection claim for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome (previously claimed as a chronic pain and a neck/shoulder condition, to be conducted by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to the history, onset, duration, nature and frequency of the claimed disorder.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner must provide examination findings, along with complete rationale for the conclusions reached. 

As a point of reference, the examiner should be advised that the Veteran's active duty dates are from October 1971 to October 1975.  

For purposes of these opinions, the examiner is asked to accept that a "disease" is a condition considered capable of improving or deteriorating.  On the other hand, a "defect" refers to a condition not considered capable of improving or deteriorating.  The examiner is asked to furnish opinion with respect to the following:

a) The examiner should identify and diagnose any currently manifested neck/shoulder disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.

b) Based upon the examination, the claims file review, and the lay history reported by the Veteran, the examiner is asked to provide an opinion as to whether the diagnosis of Klippel-Feil, is appropriate.  A description of Klippel-Feil would be helpful to the Board, including whether it is considered a disease or defect.

(c) If Klippel-Feil is not shown, the examiner must explain this determination in the context of the medical evidence of record suggesting the contrary. 

(d) If Klippel-Feil is shown, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this is a congenital disease that was incurred or aggravated during service, to include as a result of a surgical procedure which took place therein (partial hemilaminectomy and foraminotomy at C6-7 of June 1975), or due to service-related trauma from duties such as driving and lifting in service. 

(e) If the examiner instead finds that Klippel-Feil is a congenital defect, he/she should comment on whether a superimposed disease or injury at least as likely as not occurred during service, to include resulting from a surgical procedure which took place therein (partial hemilaminectomy and foraminotomy at C6-7 of June 1975), or due to service-related trauma from duties such as driving and lifting in service. 

In this regard, the examiner should specifically consider and address, for each  DDD and DJD (both diagnosed on VA examination in 2008, whether the diagnosed disability  at least as likely as not results from in-service aggravation of a congenital condition of the cervical spine due to a superimposed disease or injury, claimed as resulting from a partial hemilaminectomy and foraminotomy at C6-7 on the left which took place during service in June 1975;, or from  service-related trauma from duties such as driving and lifting in service. 

All opinions must be supported by complete, clearly-stated rationale.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing the requested actions, the above and any other notification or development deemed warranted,  adjudicate the claim for service connection for postoperative residuals of fusion at C6-7 for Klippel-Feil syndrome.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate..

Otherwise, adjudicate the reopened claim in light of all pertinent evidence and legal authority.   

If the claim remains denied, provide to the Veteran and his representative a  supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an n appropriate period of time  for response.

8.  Specific to the service connection claim for depression, schedule the Veteran for a Board hearing in accordance with his request.  In this regard, the Veteran has requested a Travel Board hearing to be held at the RO in Portland, Oregon.  In the alternative, he has advised that he would accept a Board  conference hearing, if it could take place at the VAMC in Roseburg, Oregon.  

Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).   After the hearing, follow current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


